Exhibit 10.3

 

AMENDMENT

 

THIS AMENDMENT is made as of February 13, 2006 and amends the Employment
Agreement dated as of September 8, 1998 and as amended as of August 1, 2000 (the
“Employment Agreement”) between DENDRITE INTERNATIONAL, INC. (“Dendrite”) and
CHRISTINE PELLIZZARI (“Employee”). Unless defined in this Amendment, capitalized
terms used in this Amendment will have the meaning set forth in the Employment
Agreement.

 

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management; and

 

WHEREAS, the Compensation Committee of the Board of Directors recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
of Control always exists and that such possibility, and the uncertainty it
may raise among management, may result in the departure or distraction of key
management personnel, to the detriment of the Company and its shareholders; and

 

WHEREAS, the Compensation Committee of the Board has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of key members of the Company’s management, including the Employee,
to their assigned duties without distraction in the face of potentially
disturbing circumstances arising from the possibility of any such Change of
Control;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

 

1.             Section 27(a) of the Employment Agreement is restated in its
entirety to provide as follows:

 

“(a)         Notwithstanding any other provision of this Employment Agreement,
the following severance payment only applies in the event of a Change in
Control. If Employee’s employment is terminated within one (1) year following a
Change in Control (i) by Dendrite for any reason other than death, Cause, or
Disability or (ii) by Employee for Good Reason, the Employee shall be entitled
to receive a lump sum severance payment equal to the sum of twenty-four (24)
months base salary (calculated at the highest base salary rate in effect during
the 12 month period preceding the termination of employment) plus two (2) times
the Employee’s target bonus. The severance payment to be paid to Employee under
this Section 27(a) is referred to as the “Change in Control Severance Payment”.
Employee’s Change In Control Severance Payment shall be paid by Dendrite in cash
not later than twenty (20) days after the effective date of the termination of
the Employee’s employment, subject to the receipt by Dendrite of the separation
agreement and general release as described in this Employment Agreement and the
expiration of the required seven day waiting period. No interest shall accrue or
be payable on or with respect to any Change in Control Severance Payment, except
only as otherwise expressly

 

--------------------------------------------------------------------------------


 

set forth in this Amendment. In the event of a termination of Employee’s
employment described in this Section, Employee shall be provided continued
“COBRA” coverage pursuant to Sections 601 et seq. of ERISA (or COBRA-like
coverage, if COBRA does not or would no longer apply) under Dendrite’s group
medical and dental plans for the twenty-four (24) month period commencing on the
date of termination of employment. During the period in which Employee receives
such coverage, Employee’s cost of coverage shall be the same as the amount paid
by employees of Dendrite for the same coverage under Dendrite’s group health and
dental plans. Notwithstanding the foregoing, in the event Employee becomes
re-employed with another employer, the payment of COBRA coverage by Dendrite as
described above shall cease (even if the Employee is entitled under COBRA to
continue to participate in Dendrite’s group medical and dental plans).

 

If your employment is terminated by Dendrite as described in this Section 27(a),
in addition to the above Change in Control Severance Payment, you will be
entitled also to receive your target bonus for the year in which your employment
is so terminated, assuming such bonus has not previously been paid, which will
be pro-rated to reflect the percentage of days of the year during which you
performed services for Dendrite and which shall also be considered to be a
Change in Control Severance Payment.

 

In the event of a Change in Control all stock options and restricted stock or
other outstanding equity awards granted to you by Dendrite will immediately vest
and all contractual sale conditions will be lifted.

 

In the event Employee is entitled to the Change in Control Severance Payment as
set forth in this Section 27(a), Employee shall not be entitled to any other
severance payments from Dendrite, under this Employment Agreement or otherwise.”

 

In addition, due to the lump sum payment to be made hereunder, Section 27(b) of
the Employment Agreement is amended by deleting the second sentence of such
section in its entirety.

 

In addition, Section 27 of the Employment Agreement is amended by adding the
following after Section 27(e):

 

“(f)          Notwithstanding anything else herein to the contrary, in the event
that the Company’s certified public accountants (or another certified public
accounting firm, if the Company’s certified public accountants may not provide
such service due to independence or other considerations) (the “Accountants”)
determine that any actual or potential payment or distribution by the Company to
or for the benefit of the Employee (whether paid, payable, distributed or
distributable to the Employee, whether under this Agreement or otherwise) (a
“Payment”) would likely subject the Employee to the imposition of an excise tax
under Section 4999 of the Code (or any similar successor provision)
(“Section 4999”), then the Compensation Committee of the Company’s Board of
Directors, in its sole discretion, may determine and agree to, but need not,

 

--------------------------------------------------------------------------------


 

(1)           reduce (but not below zero) the Change in Control Severance
Payment to the Reduced Amount. For this purpose, the “Reduced Amount” shall be
an amount which is designed and calculated to maximize the Change in Control
Severance Payment without causing any Payment to be subject to the excise tax
under Section 4999;  or

 

(2)           pay to the Employee an amount (the “Tax Gross-Up Payment”), to be
calculated by the Accountants, designed and calculated to fully negate the tax
impact of any excise tax imposed (or to be imposed) upon the Employee as a
result of Section 4999. Any such Tax Gross-Up Payment will take into account the
federal, state and local income, employment and excise tax consequences of the
Tax Gross-Up Payment, including the additional impact of Section 4999 on the Tax
Gross-Up Payment itself.”

 

2.             Notwithstanding anything in this Amendment or in the Employment
Agreement to the contrary, any severance payment under the Employment Agreement
may be delayed, for no more than six (6) months following termination of
employment, pursuant to Section 409A of the Internal Revenue Code (the “Code”),
and, to the extent any delay in severance payment is attributable to Code
Section 409A, interest on such severance payment shall accrue from the date
otherwise scheduled for such payment under the terms of this Employment
Agreement until the date of actual payment at an annual rate of six percent
(6%).

 

3.             For purposes of Section 27(a) of this Employment Agreement,
“target bonus” means the annual target bonus established for the Employee for
the fiscal year in which the Employee’s employment terminates, or if the annual
target bonus has not been established for the Employee for such fiscal year,
then the annual target bonus for the prior fiscal year shall be used; provided
that, in connection with a Change in Control Severance Payment, in no event
shall target bonus be less than the annual target bonus most recently
established for the Employee prior to the occurrence of the Change in Control.

 

4.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

JOSEPH A. RIPP

 

 

Name:

Joseph A. Ripp

 

Title:

Chief Operating Officer

 

 

 

 

 

CHRISTINE PELLIZZARI

 

 

Christine Pellizzari

 

--------------------------------------------------------------------------------